COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:     Mosaic Baybrook One, L.P. and Mosaic Baybrook Two, L.P. v.
                         Paul Simien

Appellate case number:      01-18-00995-CV

Date Motion Filed:          February 21, 2019

Party Filing Motion:        Appellants


      It is ordered that the motion for en banc reconsideration is denied. All pending
motions are overruled as moot.




Judge’s signature: __/s/ Sherry Radack___
                  Acting for the En Banc Court


Date: __June 13, 2019___

En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.

Keyes, J., joined by Justice Lloyd, dissenting from denial of en banc reconsideration.